 Case 1:21-cr-00086-PKC Document 75 Filed 04/22/21 Page 1 of 1 PageID #: 722




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------             ------------------X
UNITED STATES OF AMERICA,                                  ORDER OF SUSTENANCE

                       -against-                           1:21-cr-00086-PKC

BRENDAN HUNT,

                               Defendant.
-----------------             ---------------------X
       It is hereby ORDERED that the Marshal supply proper:

( )   LODGING

(X)   SUSTENANCE                                                           FILED
                                                                         IN CLERK'S OFFICE
                                                                    U.S. DISTRICT COURT e.o.N.V.
( )   TRANSPORTATION

      to the (18) jurors in the above entitled case
                                                                     * APR 221 2021 *
                                                                     BROOKLYN OFFICE
( ) DURING SELECTION

() DELIBERATING

() SEQUESTERED

(X) LUNCH

() OTHER _ _ _ _ _ __


DATED: Brooklyn, New York
       April 22, 2021
                                                          s/Hon. Pamela K. Chen

                                                      PAMELA K CHEN
                                                      UNITED STATES DISTRICT JUDGE
